 
Exhibit 10.1
 
CONTRIBUTION AND ASSUMPTION AGREEMENT
 
THIS CONTRIBUTION AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of February 8, 2011, by and between MAGLA PRODUCTS, LLC, a New Jersey limited
liability company (“Magla Products”), and MAGLA INTERNATIONAL, LLC, a New Jersey
limited liability company and wholly owned subsidiary of Magla Products (the
“Company”).  Certain capitalized terms used in this Agreement are defined in
Exhibit A.
 
RECITALS
 
WHEREAS, Magla Products is currently a manufacturer and marketer of home, garden
and work gloves and cleaning products on both a branded and private label basis
(the “Business”); and
 
WHEREAS, Magla Products wishes to contribute to the Company and the Company
wishes Magla Products to contribute to the Company certain assets related to the
Business, in exchange for the assumption by the Company of certain liabilities
related to the Business.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
agree as follows:
 
Section 1. Contributions by Magla Products.
 
(a) Magla Products shall contribute, assign, transfer, convey and deliver to the
Company, and the Company shall accept from Magla Products, at the Closing, good
and valid title to the Contributed Assets, free and clear of any Encumbrances,
other than Permitted Encumbrances, on the terms and subject to the conditions
set forth in this Agreement.  For purposes of this Agreement, the term
“Contributed Assets” means all of the assets of Magla Products used or held for
use in the conduct of the Business together with all assets, contracts,
goodwill, properties and rights acquired by Magla Products of a similar nature
from and after the date hereof, excluding the Excluded Assets, of any kind or
nature, whether tangible or intangible, whether real, personal or mixed, whether
or not presently in use by Magla Products, and whether or not used in, useful,
necessary, incidental or pertaining to or associated with the operation of the
Business as of the Closing, including:
 
(i) all cash and other cash equivalents, including certificates of deposit and
marketable securities;
 
(ii) all equipment, machinery, computers, tools, trade fixtures, improvements,
supplies, materials, furniture, and other tangible personal property used or
held for use in the conduct of the Business, and all furniture, personal
computers, calculators and other personal property used by or held for use by
the Transferred Employees;
 
(iii) all of Magla Products’ right, title and interest in and to all contracts,
including all contracts, leases and certain agreements with employees associated
with the Business;
 
(iv) all Accounts Receivable;
 
 
 
1

--------------------------------------------------------------------------------

 
 
(v) all right, title and interest in and to the Magla Products Intellectual
Property;
 
(vi) the inventory owned by Magla Products as of the Closing Date;
 
(vii) all Governmental Authorizations primarily relating to the operation of the
Business, to the extent such Governmental Authorizations are transferable by
Magla Products in connection with the transactions contemplated by this
Agreement;
 
(viii) all assets of any Employee Benefit Plan in which any employee of Magla
Products participates;
 
(ix) all claims, causes of action and rights of set-off relating to any of the
Contributed Assets, other than claims, causes of action and rights of set-off
for infringement, misappropriation or violation of the Magla Products
Intellectual Property that occurred prior to the Closing Date;
 
(x)  (A) all records and lists of Magla Products primarily relating to the
Business and the assets described in this Section 1, including all records and
lists pertaining to all external customers and suppliers of and to the Business,
(B) all product, business, and marketing plans of Magla Products pertaining to
the Business, (C) all books, ledgers, files, reports, plans, drawings, and
operating records related primarily to the Business or the assets described in
this Section 1, and (D) to the extent permitted by applicable Legal
Requirements, personnel records for all Transferred Employees (collectively, the
“Books and Records”); provided that Magla Products shall be entitled to retain a
copy of such Books and Records for internal use; and
 
(xi) all other property, assets, goodwill and business that are owned by Magla
Products for the purpose of operating the Business and the right to represent to
third parties that Purchaser is the successor to Magla Products;
 
(b) The foregoing notwithstanding, Magla Products shall not contribute, and
Magla Products shall not be deemed to contribute, any of the following assets to
the Company (collectively, the “Excluded Assets”):
 
(i) those assets listed on Schedule 1(b)(i);
 
(ii) all contracts of insurance, all coverages and proceeds thereunder and all
rights in connection therewith, including rights arising from any refunds due
with respect to insurance premium payments to the extent they relate to such
insurance policies;
 
(iii) Magla Products’ corporate minute books, corporate seal, stock transfer
records and other corporate records (except to the extent such records are
related to or are used in the operation of the Business);
 
 
 
2

--------------------------------------------------------------------------------

 
 
(iv) the stock or equity interests in any Person, other than Magla Worldwide,
Ltd., not specifically identified herein, or in a schedule or exhibit hereto, or
necessary or advisable for running the Business.
 
(c) Following the Closing, the parties shall cooperate with each other to
identify any assets that were (i) not designated as part of the Contributed
Assets at the Closing but which relate primarily to the Business and were not
designated as Excluded Assets (the “Nontransferred Magla Products Assets”), and
(ii) designated as part of the Contributed Assets but which do not relate to the
Business and which should not have been transferred to the Company (the
“Transferred Magla Products Assets”).  To the extent any Nontransferred Magla
Products Assets are identified and Magla Products is legally and contractually
permitted to transfer such assets, Magla Products shall, at no cost to the
Company, promptly take all action to contribute such Nontransferred Magla
Products Assets to the Company.  In the event Magla Products is required to
obtain the consent or approval of any Person prior to the contribution of any
Nontransferred Magla Products Asset to the Company, then Magla Products shall,
at its own expense, use its commercially reasonable efforts to promptly obtain
such approval or consent, and upon obtaining such approval or consent, shall
promptly contribute such Nontransferred Magla Products Asset to the Company.  To
the extent that any Transferred Magla Products Assets are identified and the
Company is legally and contractually permitted to transfer such assets, then the
Company shall, at the cost and expense of Magla Products, promptly take all
actions to transfer the Transferred Magla Products Assets to Magla Products.  In
the event that the Company is required to obtain the consent or approval of any
Person prior to the transfer of any Transferred Magla Products Assets to Magla
Products, then the Company shall, at Magla Products’ expense, use commercially
reasonable efforts to obtain such approval or consent, and upon obtaining such
approval or consent, shall promptly transfer such Transferred Magla Products
Assets to Magla Products.  In the event any approval or consent necessary for
the transfer of any Nontransferred Magla Products Asset or Transferred Magla
Products Asset, as the case may be, then Magla Products and the Company shall
discuss in good faith an appropriate resolution for the disposition of such
Nontransferred Magla Products Asset or Transferred Magla Products Asset, as
applicable.  Notwithstanding any provision of this Agreement to the contrary,
nothing herein shall be deemed to constitute an agreement to assign any
Transferred Contract or any right or privilege arising thereunder if an
attempted assignment thereof, without the consent of the other party or parties
thereto, would constitute a breach thereof unless such consent has been
obtained.
 
Section 2. Assumption of Liabilities by the Company
 
(a) The Company shall assume all debts and other Liabilities (contingent,
absolute or otherwise) of Magla Products, which Liabilities will be assumed by
the Company at Closing, subject to the terms and conditions herein, including
(the “Assumed Liabilities”):
 
(i) all Liabilities arising under or out of the Transferred Contracts (other
than Liabilities arising out of breaches or violations by Magla Products
occurring prior to the Closing Date) for performance of or payments to be made
under the Transferred Contracts;
 
(ii) all liabilities related to or arising from employment, employee benefits
and Employee Benefit Plans of Magla Products; and
 
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) all Liabilities other than Excluded Liabilities arising on or after the
Closing Date out of the ownership or use of the Contributed Assets or the
conduct of the Business by the Company on or after the Closing Date.
 
(b) The foregoing notwithstanding, the Company shall not assume, and the Company
shall not be deemed to assume, any of the Liabilities that are specifically set
forth on Schedule 2(b) or any Taxes, compliance with Legal Requirements, or any
breaches or violations under the Transferred Contracts, in each case, accruing,
arising out of, or relating to events and occurrences prior to the Closing
(collectively, the “Excluded Liabilities”).  All Excluded Liabilities shall be
the responsibility of Magla Products.
 
(c) Following the Closing, the parties shall cooperate with each other to
identify any Liabilities that were (i) not designated as part of the Assumed
Liabilities at the Closing but which relate primarily to the Business (the
“Nonassumed Magla Products Liabilities”), and (ii) designated as part of the
Assumed Liabilities but which do not relate to the Business and which should not
have been assumed by the Company (the “Assumed Magla Products Liabilities”).  To
the extent that any Nonassumed Magla Products Liabilities or Assumed Magla
Products Liabilities are identified, then Magla Products and the Company shall
discuss in good faith an appropriate resolution for the disposition of such
Nonassumed Magla Products Liability or Assumed Magla Products Liability, as
applicable.
 
Section 3. Consideration for Contributed Assets.  At the Closing, as
consideration for the contribution of the Contributed Assets by Magla Products
to the Company set forth in Section 1 above, the Company shall assume the
Assumed Liabilities and be responsible for their timely discharge or
satisfaction.
 
Section 4. Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Anslow & Jaclin,
LLP, 195 Route 9 South, Manalapan, NJ 07726 concurrently with the execution of
this Agreement. For purposes of this Agreement, “Closing Date” shall mean the
date as of which the Closing actually takes place.
 
Section 5. Sales Taxes. Magla Products shall be responsible for, and shall pay
and reimburse the Company, and/or its Affiliates, as applicable, for, any sales
taxes, use taxes, transfer taxes, documentary charges, recording fees, stamp
taxes or similar Taxes, charges, fees or expenses (collectively “Sales and
Transfer Taxes”) that may become payable in connection with the contribution of
the Contributed Assets, assumption of the Assumed Liabilities, and issuance of
the Membership Units as contemplated hereby. The Company and Magla Products
shall cooperate with each other in timely making all filings, returns, report
and forms as may be required in connection with the payment of all Sales and
Transfer Taxes, including the delivery of all instruments and certificates as
are necessary to minimize such Sales and Transfer Taxes and enable the other to
timely comply with the filing of any Tax Return that relates to Sales and
Transfer Taxes.
 
Section 6. Further Assurances. Each party hereto shall execute and/or cause to
be delivered to each other party hereto such instruments and other documents,
and shall take such other actions, as such other party may reasonably request
(prior to, at or after the Closing) for the purpose of carrying out or
evidencing any of the transactions hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
 
Section 7. Governing Law. This Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of New Jersey
(without giving effect to principles of conflicts of laws).
 
Section 8. Successors and Assigns; Parties in Interest. This Agreement shall be
binding upon and inure to the benefit of the Company and Magla Products, and the
respective successors and assigns (if any) of the foregoing.
 
Section 9. Remedies Cumulative; Specific Performance. The rights and remedies of
the parties hereto shall be cumulative (and not alternative). The parties hereto
agree that: (a) in the event of any breach or threatened breach by any party of
any covenant, obligation, or other provision of this Agreement applicable to
such party, the other party shall be entitled (in addition to any other remedy
that may be available) to (i) a decree or order of specific performance or
mandamus to enforce the observance and performance of such covenant, obligation
or other provision, and (ii) an injunction restraining such breach or threatened
breach; and (b) such other party shall not be required to provide any bond or
other security in connection with any such decree, order or injunction or in
connection with any related action or Proceeding.
 
Section 10. Waiver.  No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.  No Person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Person; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.
 
Section 11. Construction.  For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.  The parties hereto agree that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement.  All monetary amounts referenced herein are
denominated in United States Dollars.  As used in this Agreement, the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation.”  Except as otherwise indicated, all references in this
Agreement to “Sections,” “Schedules” and “Exhibits” are intended to refer to
Sections of this Agreement and the Schedules and Exhibits to this Agreement.
 
[Signatures follow on next page]
 


 
5

--------------------------------------------------------------------------------

 
 
The parties to this Agreement have caused this Agreement to be executed and
delivered as of the date first above written.
 
MAGLA PRODUCTS, LLC,
a New Jersey limited liability company
 
By:  /s/ Jordan Glatt                                     
Name: Jordan Glatt
Title: President
 
 
MAGLA INTERNATIONAL, LLC,
a New Jersey limited liability company

 
By:  /s/ Jordan Glatt                                       
Name: Jordan Glatt
Title: President
 


 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
“Accounts Receivable” means all of the trade accounts receivable of the Business
including less any reserves for uncollected accounts on the Accounts Receivable
in conformity with GAAP.
 
“Affiliate” means, with respect to any Person, any other Person controlled by,
controlling, or under common control with such first Person.
 
“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan or arrangement, (b) qualified defined contribution retirement
plan or arrangement which is an Employee Pension Benefit Plan, (c) qualified
defined benefit retirement plan or arrangement which is an Employee Pension
Benefit Plan (including any Multiemployer Plan), (d) Employee Welfare Benefit
Plan or (e) any plan, fund, arrangement or practice, including, without
limitation, health, accident, disability, cafeteria, dependent care, employee
assistance, unemployment or life insurance or death benefit plans, funds,
arrangement or practices, material fringe benefit or other retirement, bonus, or
incentive plan or program, whether formal or informal and whether legally
binding or not.
 
“Employee Pension Benefit Plan” has the meaning set forth in ERISA § 3(2).
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA § 3(1).
 
“Encumbrance” means any lien, pledge, hypothecation, mortgage, security
interest, encumbrance, claim, lease, license, Order, imperfection of title,
condition or restriction (including any restriction on the transfer of any
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).
 
“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof.
 
“Governmental Authorization” means any permit, license, certificate, franchise,
approval, consent, certification, designation, registration, qualification or
authorization issued or granted by any Governmental Body.
 
“Governmental Body” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction; (b)
federal, state, local, municipal or foreign government (including any agency,
department, bureau, division, court, or other administrative or judicial body
thereof); or (c) governmental or quasi-governmental authority of any nature.
 
 
7

--------------------------------------------------------------------------------

 
 
 
“Intellectual Property” shall include, without limitation, all United States and
foreign: (A) trademarks and service marks (whether registered or unregistered),
trade names, trade dress, business names, brand names, logos and designs,
including all goodwill associated with the foregoing and all registrations and
applications for any of the foregoing; (B) patents, utility models, and
registrations and patent applications relating to the foregoing, unfiled patent
applications and inventions disclosures; (C) copyright works (whether registered
or unregistered) and applications therefore; (D) domain names, and all
registrations and applications with respect to the foregoing; (E) confidential
information and proprietary information; (F) all computer software including all
source code, object code, firmware, development tools, files, records and data,
all media on which any of the foregoing is recorded, and all documentation
related to any of the foregoing, (G) licenses to use, or practice, a third
party’s intellectual property falling within the preceding subsections (A)
through (F), and (H) any of the foregoing owned jointly with one or more third
parties.
 
“Legal Requirement” shall mean any federal, state, foreign, local or municipal
law, statute, legislation, constitution, ordinance, code, edict, rule,
regulation, ruling, directive, pronouncement, or interpretation issued, enacted,
adopted, passed, approved, promulgated, made, implemented or otherwise put into
effect by or under the authority of any Governmental Body.
 
“Liability” or “Liabilities” means, as to any Person, without duplication, any
and all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind to such Person, any and all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, including
any and all obligations of such Person upon which interest charges are
customarily paid, any and all obligations of such Person under conditional sales
or other title retention agreements relating to property purchased by such
Person, any and all obligations of such Person issued or assumed as the deferred
purchase price of property or services, any and all capitalized lease
obligations of such Person, any and all obligations secured by any Lien on
property or assets owned or acquired by such Person, whether or not the
obligations secured thereby are obligations of, or have been assumed by, such
Person, any and all obligations of such Person under interest rate or currency
swap transactions (valued at the termination value thereof), any and all amounts
drawn on letters of credit issued on behalf of such Person, any and all
obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property, any and all guarantees and arrangements having the
economic effect of a guarantee of such Person of any indebtedness of any other
Person, and any interest accrued relating to debt, and any obligations or other
liabilities of a Person (whether absolute, accrued, contingent, fixed or
otherwise, or whether due or to become due).
 
“Magla Products Intellectual Property” means any Intellectual Property which is
used by or for the Business.
 
“Multiemployer Plan” has the meaning set forth in ERISA § 3(37).
 
“Order” means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any Governmental Body or any arbitrator or arbitration
panel.
 
 
8

--------------------------------------------------------------------------------

 
 
 
“Permitted Encumbrance” means (i) any Encumbrance for Taxes not yet due and
payable or which are being contested in good faith through appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP on the financial statements, (ii) any Encumbrance with respect to leased
equipment that exists under the express terms of any equipment lease included in
the Contributed Assets, and (iii) liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like liens arising in the
ordinary course of business for sums not yet due and payable or which are being
contested in good faith through appropriate proceedings for which adequate
reserves have been established in accordance with GAAP on the financial
statements.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture association, joint-stock company, trust, unincorporated
organization or other entity or governmental authority, and shall include any
successor (by merger or otherwise) of such Person.
 
“Proceeding” means any action, suit, litigation, arbitration, or investigation
(including any civil, criminal or administrative) commenced, brought, conducted
or heard by or before, or otherwise involving, any Governmental Body or any
arbitrator or arbitration panel.
 
“Tax” means any tax (including any income tax, franchise tax, capital gains tax,
estimated tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, occupation tax, inventory tax, occupancy tax, withholding tax or payroll
tax), levy, assessment, tariff, impost, imposition, toll, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), that is, has been or may in the future be (a)
imposed, assessed or collected by or under the authority of any Governmental
Body, or (b) payable pursuant to any tax-sharing agreement or similar Contract.
 
“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Transferred Contract” means those contracts contributed by Magla Products to
the Company pursuant to this Agreement.
 
“Transferred Employees” means those employees of Magla Products who become
employees of the Company.
 

--------------------------------------------------------------------------------


 